DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Response
The 11/30/2022 response includes: (a) the specification including the title and the abstract is currently amended; (b) claim 10 is new; (c) claims 3 and 7-8 are currently amended; (d) claims 2, 4-6 and 9 are previously presented; (d) claim 1 is canceled; and the grounds for rejection set forth in the 09/01/2022 office action are traversed.  Claims 2-10 are currently pending and an office action follows:
Response to Arguments
3.	Applicant's arguments filed 11/30/2022 have been fully considered but they are not persuasive. 
	Applicant argues that Yatabe does not disclose “a source driver circuit comprising: a selection circuit; a first switch; and a second switch” (11/30/2022 response p 8), because Yatabe’s first and second switches (Fig. 2: 1a and 1b) are part of a pixel as explained by Yatabe’s paragraphs 0048 and 0072.  
	Examiner disagrees.  To begin with claim 7 neither recites a pixel nor recites a limitation that requires a pixel having components complete different or separate from those of a source driver circuit.  Moreover, under a broadest reasonable interpretation1, Yatabe’s circuit shown as 30, 1a and 1b in figures 1-2 and 9 is “a source driver circuit” because it is a source of a data voltage that drives a pixel (i.e., a light emitting component that includes electrodes FIG. 2: 2a, 2b and the liquid crystal material FIG. 2: LC between them) by applying a voltage difference across two pixel electrodes 2a and 2b to modulate the light transmittance properties of a liquid crystal layer LC between these electrodes causing the liquid crystal layer LC to emit a specific grayscale of light (FIG. 2; ¶¶0075, 0109, 0129-0136).  Thus, to get around the current grounds of rejection examiner suggests applicant amends claim 7 to recite limitations, for example, that limit the source driver circuit to be completely outside a pixel array that includes pixels as shown in applicant’s FIG. 1A as 11 and 13-14.
	As to claim 2, applicant argues that Yatabe does not disclose a pixel being separate from a circuit comprising: a selection circuit; a first switch; and a second switch (11/30/2022 response p 9), because Yatabe’s first and second switches (Fig. 2: 1a and 1b) are part of a pixel and not part of a circuit different from the pixel (11/30/2022 response p 9).  Examiner’s remarks made above for claim 7 apply here too, i.e., that applicant should limit claim 2 as suggested above for claim 7 to more clearly differentiate what is being claimed as a circuit vis-a-vis a pixel.
	As to the IDS filed on 08/29/2022, examiner has initialized all pages verifying that all references listed on it were considered.
	As to the grounds of nonstatutory double patenting, examiner is maintaining it for all outstanding claims.
Claim Rejections – Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-10 are rejected based on nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,360,363 B2 in view of U.S. Patent Pub. No. 2008/0238842 A1 to Yatabe.
Claim 2 of the present application
Claim 1 of U.S. Patent No. 11,360,363  B2
A display apparatus comprising: 

a pixel; 

and a circuit comprising: a selection circuit; a first switch; and a second switch, 

wherein the display apparatus is configured to display an image corresponding to digital image data comprising first data and second data, 


wherein the selection circuit comprises a first input terminal, a second input terminal, a first output terminal, and a second output terminal, 

wherein the second input terminal is electrically connected to one terminal of the first switch and one terminal of the second switch, 

wherein the first output terminal is electrically connected to the pixel through a first wiring, 

wherein the second output terminal is electrically connected to the pixel through a second wiring, wherein the first data is supplied to the first input terminal, and wherein the second data is supplied to one of the first switch and the second switch.
A display apparatus comprising: 

a pixel,
a first circuit;
a second circuit comprising: a selection circuit; a first switch; and a second switch;


wherein the first circuit is configured to generate digital image data comprising first data and second data…wherein the display device is configured to display an image corresponding to the image data

wherein the selection circuit comprises a first input terminal, a second input terminal, a first output terminal, and a second output terminal, 

wherein the second input terminal is electrically connected to one terminal of the first switch and one terminal of the second switch,

wherein the first output terminal is electrically connected to the first wiring, 


wherein the second output terminal is electrically connected to the pixel through a second wiring


Claim 3 of the present application
Claim 3 of U.S. Patent No. 11,360,363  B2 (depends upon claims 1-2)
The display apparatus according to claim 2, wherein a first potential is supplied to another terminal of the first switch, wherein a second potential is supplied to the another terminal of the second switch, and wherein the second data controls on/off of the first switch and the second switch. 

The display apparatus according to claim 2, wherein a first potential is supplied to another terminal of the first switch, wherein a second potential is supplied to another terminal of the second switch, and wherein the second data controls on/off of the first switch and the second switch. 

Claim 4 of the present application
Claim 4 of U.S. Patent No. 11,360,363  B2 (depends upon claim 1)


The display apparatus according to claim 2, wherein the second data comprises information about a most significant bit of the digital image data.

The display apparatus according to claim 1, wherein the second data comprises information about a most significant bit of the digital image data.



Claim 5 of the present application
Claim 5 of U.S. Patent No. 11,360,363  B2 (depends upon claim 1)


The display apparatus according to claim 2, wherein the circuit is a source driver circuit.
The display apparatus according to claim 1, wherein the second circuit is a source driver circuit.
Claim 6 of the present application
Claim 6 of U.S. Patent No. 11,360,363  B2 (depends upon claim 1)


The display apparatus according to claim 2, wherein the pixel comprises a liquid crystal element.
The display apparatus according to claim 1, wherein the display device is a liquid crystal device.


Claim 7 of the present application
Claim 5 of U.S. Patent No. 11,360,363  B2 (depends upon claim 1)


A display apparatus comprising: 

a display element; 

and a source driver circuit comprising: a selection circuit; a first switch; and a second switch, 


wherein the selection circuit comprises a first input terminal, a second input terminal, a first output terminal, and a second output terminal, 

wherein the second input terminal is electrically connected to one terminal of the first switch and one terminal of the second switch, 

wherein the first output terminal is electrically connected to one terminal of the display element through a first wiring, and wherein the second output terminal is electrically connected to another terminal of the display element through a second wiring.
Claim 1: A display apparatus comprising: 

Claim 1: a display device,

Claim 1: a second circuit comprising: a selection circuit; a first switch; and a second switch; Claim 5: wherein the second circuit is a source driver circuit

Claim 1: wherein the selection circuit comprises a first input terminal, a second input terminal, a first output terminal, and a second output terminal,

Claim 1: wherein the second input terminal is electrically connected to one terminal of the first switch and one terminal of the second switch, 

Claim 8 of the present application
Claim 3 of U.S. Patent No. 11,360,363  B2 (depends upon claims 1-2)


The display apparatus according to claim 7, wherein a first potential is supplied to another terminal of the first switch, wherein a second potential is supplied to another terminal of the second switch.
The display apparatus according to claim 2, wherein a first potential is supplied to another terminal of the first switch, wherein a second potential is supplied to another terminal of the second switch, and wherein the second data controls on/off of the first switch and the second switch. 


Claim 9 of the present application
Claim 6 of U.S. Patent No. 11,360,363  B2 (depends upon claim 1)


The display apparatus according to claim 7, wherein the display element is a liquid crystal element. 
The display apparatus according to claim 1, wherein the display device is a liquid crystal device. 

Claim 10 of the present application
Claim 3 of U.S. Patent No. 11,360,363  B2 (depends upon claims 1-2)


The display apparatus according to claim 7, wherein the display apparatus is configured to display an image corresponding to digital image data comprising first data and second data, and wherein the second data controls on/off of the first switch and the second switch.
Claim 1: wherein the first circuit is configured to generate digital image data comprising first data and second data…wherein the display device is configured to display an image corresponding to the image data

Claim 3: The display apparatus according to claim 2, wherein a first potential is supplied to another terminal of the first switch, wherein a second potential is supplied to another terminal of the second switch, and wherein the second data controls on/off of the first switch and the second switch. 


	As to claim 2, claim 1 of U.S. Patent No. 11,360,363 B2 does not expressly disclose wherein the first output terminal is electrically connected to the pixel through a first wiring, wherein the second output terminal is electrically connected to the pixel through a second wiring, wherein the first data is supplied to the first input terminal, and wherein the second data is supplied to one of the first switch and the second switch.
	Yatabe discloses wherein the first output terminal(wiring below AS2)(FIG. 9: ¶0135) is electrically connected to the pixel (FIG. 2: ¶0072 – pixel in top left corner of FIG. 2) through a first wiring(data line DL connected to 1a and/or wiring connecting this data line DL to 1a)(FIGs. 1-2, 9; ¶¶0072, 0133-0135, 0137 – first output terminal {FIG. 9: wiring below AS2} is electrically connected to the pixel via its connections to a of SW3 and the data line that connects SW3 to 1a), wherein the second output terminal(wiring below AS1)(FIG. 9: b; ¶0135) is electrically connected to the pixel (FIG. 2: ¶0072 – pixel in top left corner of FIG. 2) through a second wiring(data line DL connected to 1b and/or wiring connecting this data line to 1b)(FIGs. 1-2, 9; ¶¶0072, 0133-0135, 0137), wherein the first data(data output from SW2 to AS2)(FIGs. 1-2, 9; ¶¶0116, 0134-0135) is supplied to the first input terminal(wiring directly above AS2)(FIG. 9; ¶¶0133-0134), and wherein the second data(data output from SW1 to AS1)(FIGs. 1-2, 9: SW4; ¶¶0114, 0134-0135) is supplied to one of the first switch(1a)(FIGs. 2, 9: AS1m SW3, b; ¶0072) and the second switch.
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 11,360,363 B2 with Yatabe to provide a display apparatus that prevents burn-in (i.e., by allowing polarity inversion).

	As to claim 7, claim 1 of U.S. Patent No. 11,360,363 B2 does not expressly disclose wherein the first output terminal is electrically connected to one terminal of the display element through a first wiring, and wherein the second output terminal is electrically connected to another terminal of the display element through a second wiring.
Yatabe discloses wherein the first output terminal(wiring below AS2)(FIG. 9: ¶0135) is electrically connected to one terminal(right terminal of LC)(FIG. 2; ¶0075) of the display element(LC)(FIG. 2; ¶0075) through a first wiring(data line DL connected to 1b and/or wiring connecting this data line DL to 1b)(FIGs. 1-2, 9; ¶¶0072, 0133-0135, 0137 – first output terminal {FIG. 9: wiring below AS2} is electrically connected to the display element LC via its connections to b of SW4 and the data line that connects SW4 to 1b), and wherein the second output terminal(wiring below AS1)(FIG. 9: b; ¶0135)  is electrically connected to another terminal(left terminal of LC)(FIG. 2; ¶0075) of the display element(left terminal of LC)(FIG. 2; ¶0075) through a second wiring(data line DL connected to 1a and/or wiring connecting this data line DL to 1a)(FIGs. 1-2, 9; ¶¶0072, 0133-0135, 0137).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify claim 1 of U.S. Patent No. 11,360,363 B2 with Yatabe to provide a display apparatus that prevents burn-in (i.e., by allowing polarity inversion).
Claim Rejections – 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2008/0238842 A1 to Yatabe.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 2, Yatabe discloses a display apparatus (FIG. 1; ¶0072) comprising: a pixel (FIG. 2: ¶0072 – pixel in top left corner of FIG. 2); and a circuit (FIGs. 2, 9: 1a, 1b; ¶¶0072, 0129) comprising: a selection circuit (FIG. 9; ¶¶0129, 0131-0133); a first switch(1a)(FIG. 2; ¶0072); and a second switch(1b)(FIG. 2; ¶0072), wherein the display apparatus (FIG. 1; ¶0072) is configured to display an image corresponding to digital image data (FIGs. 1-2, 9; ¶¶0073, 0076, 0081-0082, 0094, 0104-0105) comprising first data(data output from SW2 to AS2)(FIGs. 1-2, 9; ¶¶0116, 0134-0135) and second data(data output from SW1 to AS1)(FIGs. 1-2, 9: SW4; ¶¶0114, 0134-0135), wherein the selection circuit (FIG. 9; ¶¶0129, 0131-0133) comprises a first input terminal(wiring directly above AS2)(FIG. 9; ¶0134), a second input terminal(wiring directly above AS1)(FIG. 9; ¶0134), a first output terminal(wiring below AS2)(FIG. 9: ¶0135), and a second output terminal(wiring below AS1)(FIG. 9: b; ¶0135), wherein the second input terminal(wiring directly above AS1)(FIG. 9; ¶0134) is electrically connected to one terminal(1a’s left terminal)(FIGs. 2, 9; ¶¶0072, 0133-0135, 0137 – second input terminal {FIG. 9: wiring above AS1} is electrically connected to one terminal of first switch {FIG. 2: 1a’s left terminal} the data line connected to b of SW3 {FIG. 9}) of the first switch(1a)(FIG. 2; ¶0072) and one terminal(1b’s right terminal)(FIG. 2; ¶0072) of the second switch(1b)(FIG. 2; ¶¶0072, 0133-0135, 0137– second input terminal {FIG. 9: wiring above AS1} is electrically connected to one terminal of second switch {FIG. 2: 1b’s right terminal} the data line connected to a of SW4 {FIG. 9}), wherein the first output terminal(wiring below AS2)(FIG. 9: ¶0135) is electrically connected to the pixel (FIG. 2: ¶0072 – pixel in top left corner of FIG. 2) through a first wiring(data line DL connected to 1a and/or wiring connecting this data line DL to 1a)(FIGs. 1-2, 9; ¶¶0072, 0133-0135, 0137 – first output terminal {FIG. 9: wiring below AS2} is electrically connected to the pixel via its connections to a of SW3 and the data line that connects SW3 to 1a), wherein the second output terminal(wiring below AS1)(FIG. 9: b; ¶0135) is electrically connected to the pixel (FIG. 2: ¶0072 – pixel in top left corner of FIG. 2) through a second wiring(data line DL connected to 1b and/or wiring connecting this data line to 1b)(FIGs. 1-2, 9; ¶¶0072, 0133-0135, 0137), wherein the first data(data output from SW2 to AS2)(FIGs. 1-2, 9; ¶¶0116, 0134-0135) is supplied to the first input terminal(wiring directly above AS2)(FIG. 9; ¶¶0133-0134), and wherein the second data(data output from SW1 to AS1)(FIGs. 1-2, 9: SW4; ¶¶0114, 0134-0135) is supplied to one of the first switch(1a)(FIGs. 2, 9: AS1m SW3, b; ¶0072) and the second switch.

As to claim 4, Yatabe discloses the display apparatus according to claim 2, as applied above.
Yatabe further discloses wherein the second data(data output from SW1 to AS1)(FIGs. 1-2, 9: SW4; ¶¶0114, 0134-0135) comprises information about a most significant bit of the digital image data (¶0076, 0081, 0114).

As to claim 5, Yatabe discloses the display apparatus according to claim 2, as applied above.
Yatabe further discloses wherein the circuit (FIGs. 2, 9: 1a, 1b; ¶¶0072, 0129) is a source driver circuit (FIGs. 2, 9: 1a, 1b; ¶¶0072, 0129-0137).

As to claim 6, Yatabe discloses the display apparatus according to claim 2, as applied above.
Yatabe further discloses wherein the pixel (FIG. 2: ¶0072 – pixel in top left corner of FIG. 2) comprises a liquid crystal element(LC)(FIG. 2; ¶0075).

As to claim 7, Yatabe discloses a display apparatus (FIG. 1; ¶0072)  comprising: a display element(LC)(FIG. 2; ¶0075); and a source driver circuit (FIGs. 2, 9: 1a, 1b; ¶¶0072, 0129-0137) comprising: a selection circuit (FIG. 9; ¶¶0129, 0131-0133); a first switch(1a)(FIG. 2; ¶0072); and a second switch(1b)(FIG. 2; ¶0072), wherein the selection circuit (FIG. 9; ¶¶0129, 0131-0133) comprises a first input terminal(wiring directly above AS2)(FIG. 9; ¶0134), a second input terminal(wiring directly above AS1)(FIG. 9; ¶0134, a first output terminal(wiring below AS2)(FIG. 9: ¶0135), and a second output terminal(wiring below AS1)(FIG. 9: b; ¶0135), wherein the second input terminal(wiring directly above AS1)(FIG. 9; ¶0134) is electrically connected to one terminal(1a’s left terminal)(FIGs. 2, 9; ¶¶0072, 0133-0135, 0137 – second input terminal {FIG. 9: wiring above AS1} is electrically connected to one terminal of first switch {FIG. 2: 1a’s left terminal} the data line connected to b of SW3 {FIG. 9}) of the first switch(1a)(FIG. 2; ¶0072) and one terminal(1b’s right terminal)(FIG. 2; ¶0072) of the second switch(1b)(FIG. 2; ¶¶0072, 0133-0135, 0137– second input terminal {FIG. 9: wiring above AS1} is electrically connected to one terminal of second switch {FIG. 2: 1b’s right terminal} the data line connected to a of SW4 {FIG. 9}), wherein the first output terminal(wiring below AS2)(FIG. 9: ¶0135) is electrically connected to one terminal(right terminal of LC)(FIG. 2; ¶0075) of the display element(LC)(FIG. 2; ¶0075) through a first wiring(data line DL connected to 1b and/or wiring connecting this data line DL to 1b)(FIGs. 1-2, 9; ¶¶0072, 0133-0135, 0137 – first output terminal {FIG. 9: wiring below AS2} is electrically connected to the display element LC via its connections to b of SW4 and the data line that connects SW4 to 1b), and wherein the second output terminal(wiring below AS1)(FIG. 9: b; ¶0135)  is electrically connected to another terminal(left terminal of LC)(FIG. 2; ¶0075) of the display element(left terminal of LC)(FIG. 2; ¶0075) through a second wiring(data line DL connected to 1a and/or wiring connecting this data line DL to 1a)(FIGs. 1-2, 9; ¶¶0072, 0133-0135, 0137).

As to claim 8, Yatabe discloses the display apparatus according to claim 7, as applied above.
Yatabe further discloses wherein a first potential(Da)(FIGs. 1-2, 9; ¶¶0073, 0131) is supplied to another terminal(source/drain terminal of 1a directly connected to LC)(FIG. 2; ¶¶0072, 0074-0075, 0133-0135, 0137) of the first switch(1a)(FIG. 2; ¶0072), wherein a second potential(Db)(FIGs. 1-2, 9; ¶¶0073, 0131) is supplied to another terminal(source/drain terminal of 1b directly connected to LC)(FIG. 2; ¶0072) of the second switch(1b)(FIG. 2; ¶¶0072, 0074-0075, 0133-0135, 0137).

As to claim 9, Yatabe discloses the display apparatus according to claim 7, as applied above.
Yatabe further discloses wherein the display element(LC)(FIG. 2; ¶0075) is a liquid crystal element(LC)(FIG. 2; ¶0075). 
Allowable Subject Matter
8.	Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
9.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Dependent claim 3 identifies the distinct features: “and wherein the second data(FIGs. 1B, 2A: Second data, 63) controls on/off of the first switch(FIG. 2A: 48a) and the second switch(FIG. 2A: 48b)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2008/0238842 A1 to Yatabe, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 3, Yatabe discloses the display apparatus according to claim 2, as applied above.
Yatabe further discloses wherein a first potential(Da)(FIGs. 1-2, 9; ¶¶0073, 0131) is supplied to another terminal(source/drain terminal of 1a directly connected to LC)(FIG. 2; ¶¶0072, 0074-0075, 0133-0135, 0137) of the first switch(1a)(FIG. 2; ¶0072), wherein a second potential(Db)(FIGs. 1-2, 9; ¶¶0073, 0131) is supplied to another terminal(source/drain terminal of 1b directly connected to LC)(FIG. 2; ¶0072) of the second switch(1b)(FIG. 2; ¶¶0072, 0074-0075, 0133-0135, 0137).
	Yatabe does not expressly disclose the above underlined limitations.

Dependent claim 10 identifies the distinct features: “and wherein the second data(FIGs. 1B, 2A: Second data, 63) controls on/off of the first switch(FIG. 2A: 48a) and the second switch(FIG. 2A: 48b)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2008/0238842 A1 to Yatabe, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 10, Yatabe discloses the display apparatus according to claim 7, as applied above.
Yatabe further discloses wherein the display apparatus (FIG. 1; ¶0072) is configured to display an image corresponding to digital image data (FIGs. 1-2, 9; ¶¶0073, 0076, 0081-0082, 0094, 0104-0105) comprising first data(data output from SW2 to AS2)(FIGs. 1-2, 9; ¶¶0116, 0134-0135) and second data(data output from SW1 to AS1)(FIGs. 1-2, 9: SW4; ¶¶0114, 0134-0135).
	Yatabe does not expressly disclose the above underlined limitations.
Other Relevant Prior Art
10.	Other relevant prior art includes:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(i)	U.S. Patent Pub. No. 2007/0262938 A1 to Kim discloses pixels(Ct)(FIGs. 3, 5; ¶¶0039, 0041, 0046) connected to two switches(Tl, Tr)(FIGs. 3, 5; ¶0039).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(ii)	Korea Patent Pub. No. 20080099426A to Cho et al. discloses a pixel(230, Clc, 191)(FIGs. 2-3; p 5, ¶6) connected to two switches(Qa, Qb)(FIGs. 2-3; p 4, ¶7). 
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP Section 2111: “an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim.  Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).”